Citation Nr: 0728655	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-30 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for low back strain. 

4.  Entitlement to service connection for chronic left knee 
pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from June 1990 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal, the veteran indicated that he 
wanted to appear at a videoconference hearing before the 
Board.  The veteran was scheduled for a videoconference in 
June 2007, but he did not appear.  The veteran submitted a 
statement to the Board in July 2007 indicating that he was 
not notified of the hearing and that the notification letter 
was sent to the wrong address.  The veteran said that he 
still wanted to appear at a videoconference hearing.

The veteran's case will be remanded to afford the veteran's 
representative at the North Little Rock RO an opportunity to 
become familiar with the claims folder in order to represent 
the veteran's interest at the hearing.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be 
transferred to the North Little Rock RO 
and the veteran should be scheduled for a 
videoconference hearing at the RO with a 
Veterans Law Judge of the Board sitting in 
Washington D.C.  The correct address of 
the veteran should be verified prior to 
sending notification of the date of 
hearing.  The veteran and his 
representative should be given an 
opportunity to prepare for the hearing.

2.  The claims folder should be returned 
to the Board in advance of the scheduled 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



